Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 11 March 2022 for application number 17/198,902. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 – 20 are presented for examination.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on 11 March 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 March 2022 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 6, 11 – 15, 17, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 recites “remapping a respective address of each of the plurality of banks such that an application addresses each of the plurality of banks based on a relative memory operation load for each of the plurality of banks in proportion to a respective distance of each of the plurality of banks from an interface.”  It is unclear what interface to which the claim is referring.

Claim 6 recites in the last limitation “wherein determining the respective power consumption comprises retrospectively determining the respective power consumption of each of the plurality of banks during the initial period.”  It is unclear how the determination is made retrospectively.  “Retrospectively” is indefinite language.  It is unclear if it is the previous initial period, an aggregate of several initial periods, or all of initial periods combined are used to make this retrospective determination.  Claims 7 – 10 depend from claim 6 and are subsequently rejected.

Claim 11 recites in the second to last limitation “… receive an indication of a memory operation load from an application to be executed for at least one of a plurality of logical addresses corresponding to the plurality of banks;...”  It is unclear if the claim language is claiming at least one logical address corresponds to each of the plurality of banks as in one-to-many, or at least one logical address corresponds to one bank.  Claims 12 – 15 depend from claim 11 and are subsequently rejected.

Claim 11 recites in the last two limitations “… receive an indication of a memory operation load from an application to be executed for at least one of a plurality of logical addresses corresponding to the plurality of banks; and remap a logical to physical addressing of at least one of the plurality of banks based on the indication.”  The claim language is unclear with what type of indication that is being received, and from where the indication is received.  Claims 12 – 15 depend from claim 11 and are subsequently rejected.

Claim 17 recites “… wherein the at least one of the plurality of banks comprises a particular bank having a greatest count associated therewith; and wherein the different bank is closest to the interface.”  It is unclear if “the different bank” is supposed to be the same as “a particular bank having a greatest count” or if the different bank is referencing the “a different one of the plurality of banks based on the count” that is involved with the remapping.

Claim 19 recites “wherein the control circuitry is configured to remap the default logical address for the corresponding bank to a physical address of a bank closest to the interface, and which has not been remapped, in an order in which the respective fuse or anti-fuses are activated.”  It is unclear how the initial part of the limitation is involving remapping and then later the claim language states “which is has not been remapped”.  It is unclear exactly what is being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry et al. [hereafter as Hendry], US Pub. No. 2011/0252180 A1 in view of Fields, Jr. et al. [hereafter as Fields], US Patent No. 6,539,487 B1.

As per claim 1, Hendry discloses a method, comprising:
determining a respective power consumption of a plurality of banks of a memory device [If the threshold has not been reached in decision block 86, the electronic device 10 may reduce some power consumption by reducing the clock speed and/or operating voltage of the memory banks 40A, 40B, and/or 40C and/or their associated memory buses 42, 44, and/or 46 in block 88 to place them into a reduced power consumption mode. If the threshold has been reached in decision block 86, the electronic device 10 may reduce additional power consumption by deactivating one of the memory banks 40A, 40B, and/or 40C and/or their associated memory buses 42, 44, and/or 46 in block 90] [“Present embodiments relate to power and memory management for an electronic device. In particular, the present disclosure describes techniques for memory mapping and remapping on-the-fly and for powering up or down one or more portions of total memory, which may be, in certain embodiments, one or more memory banks As used herein, the terms "power down", "shut down", and "deactivate" refer to placing memory into any low power condition, such as turning off the memory, placing the memory in a self-refresh mode, or setting the memory to any other lower-power-consumption mode. Among other things, the presently-disclosed techniques describe a manner of on-the-fly memory remapping when a portion of the available memory is powered down using certain disclosed mapping functions. For example, in certain embodiments, an electronic device may have three banks of memory, each of which may have a particular memory bus. When a higher level of performance is desired, a memory controller may map certain physical addresses to hardware memory locations (also referred to herein as "storage cells" or "dual in-line memory module (DIMM) addresses") distributed approximately evenly across all three memory banks”] [para. 0033] [“In such an embodiment, when power conservation is desired, alternatively or in addition to simply reducing the clock frequency of the memory banks and/or memory buses, one or more of the memory banks and/or buses may be powered down (e.g., turned off, placed in a self-refresh mode, placed in a lower power consumption mode, etc.). The memory controller may remap, on-the-fly, the remaining physical addresses to DIMM addresses on the first two memory banks via a mathematical memory mapping function. Before shutting down the third memory bank, the memory controller may copy data associated with the remapped physical addresses directly from the third memory bank to the first two memory banks To that end, in some embodiments, no data may be copied from the first memory bank to the second memory bank, or from the second memory bank to the first memory bank, during the remapping process. After the data from the third memory bank has been copied to the first two memory banks, the memory controller may cause the third memory bank and/or memory bus to be shut down. It should be understood that the present techniques may also be applied to any number of memory banks and/or portions of the total memory.”] [para. 0034] [“By way of example, when a user elects to close a high-memory-consuming application, the electronic device 10 may determine that the currently available memory is expected to be excessive once the application has closed. The threshold may include a time component, which may represent a length of time that the memory usage has been excessive, and/or may include a quantitative component, which may represent the extent to which the memory usage is deemed in excess. In some embodiments, the threshold may represent an amount of total excess memory usage and/or an amount of time that the amount of in-use memory has remained below a certain number of portions of the memory 14 (e.g., usage of less than 2 memory banks 40, as shown in FIG. 6). If the threshold has not been reached in decision block 86, the electronic device 10 may reduce some power consumption by reducing the clock speed and/or operating voltage of the memory banks 40A, 40B, and/or 40C and/or their associated memory buses 42, 44, and/or 46 in block 88 to place them into a reduced power consumption mode. If the threshold has been reached in decision block 86, the electronic device 10 may reduce additional power consumption by deactivating one of the memory banks 40A, 40B, and/or 40C and/or their associated memory buses 42, 44, and/or 46 in block 90. A more detailed description of how such deactivation may take place is described below.”] [para. 0069] [para. 0079]; and 
	distributing memory operations to the plurality of banks based on the respective power consumption [When a higher level of performance is desired, a memory controller may map certain physical addresses to hardware memory locations (also referred to herein as "storage cells" or "dual in-line memory module (DIMM) addresses") distributed approximately evenly across all three memory banks] [“Present embodiments relate to power and memory management for an electronic device. In particular, the present disclosure describes techniques for memory mapping and remapping on-the-fly and for powering up or down one or more portions of total memory, which may be, in certain embodiments, one or more memory banks As used herein, the terms "power down", "shut down", and "deactivate" refer to placing memory into any low power condition, such as turning off the memory, placing the memory in a self-refresh mode, or setting the memory to any other lower-power-consumption mode. Among other things, the presently-disclosed techniques describe a manner of on-the-fly memory remapping when a portion of the available memory is powered down using certain disclosed mapping functions. For example, in certain embodiments, an electronic device may have three banks of memory, each of which may have a particular memory bus. When a higher level of performance is desired, a memory controller may map certain physical addresses to hardware memory locations (also referred to herein as "storage cells" or "dual in-line memory module (DIMM) addresses") distributed approximately evenly across all three memory banks”] [para. 0033] [“In such an embodiment, when power conservation is desired, alternatively or in addition to simply reducing the clock frequency of the memory banks and/or memory buses, one or more of the memory banks and/or buses may be powered down (e.g., turned off, placed in a self-refresh mode, placed in a lower power consumption mode, etc.). The memory controller may remap, on-the-fly, the remaining physical addresses to DIMM addresses on the first two memory banks via a mathematical memory mapping function. Before shutting down the third memory bank, the memory controller may copy data associated with the remapped physical addresses directly from the third memory bank to the first two memory banks To that end, in some embodiments, no data may be copied from the first memory bank to the second memory bank, or from the second memory bank to the first memory bank, during the remapping process. After the data from the third memory bank has been copied to the first two memory banks, the memory controller may cause the third memory bank and/or memory bus to be shut down. It should be understood that the present techniques may also be applied to any number of memory banks and/or portions of the total memory.”] [para. 0034].
However, Hendry does not explicitly disclose power consumption of each banks.
Fields teaches power consumption of each banks [“When utilizing read shift register 20 and write shift register 22 to control the maximum number of selectable bits, it is preferable to monitor power application to each bank and then load a maximum number of selectable bits per cycle by an external source. By this embodiment, a banked DRAM memory might be tested within a lab environment and loaded with the maximum number of selectable bits. In an alternate embodiment, an internal source, such as hardware monitor 36 may monitor power application to each bank and intelligently determine and permit a maximum number of selectable banks per cycle. In this alternate embodiment, the banked DRAM cache acts to constantly monitor power application to each bank while in use and alter the maximum number of accessible banks within a cycle dependent on actual operating conditions. Multiple factors in the actual operating condition of a banked DRAM cache may effect the efficiency at which the banked DRAM cache operates. In particular, temperature may effect the efficiency at which a banked DRAM cache operates, whereby the maximum number of accesses per cycle may be increased or decreased based on the efficiency of the banked DRAM cache at a current operating temperature.”] [col.4, lines 6-27].
Hendry and Fields are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry with Fields in order to modify Hendry for “power consumption of each banks” as taught by Fields.  One of ordinary skill in the art would be motivated to combine Hendry with Fields before the effective filing date of the claimed invention to improve a system by providing for the ability where “it is preferable to monitor power application to each bank and then load a maximum number of selectable bits per cycle by an external source.” [Fields, col. 4, lines 6-27].

As per claim 2, Hendry in view of Fields discloses the method of claim 1, Hendry discloses wherein determining the respective power consumption comprises determining the respective power consumption of each of the plurality of banks [employ a copy function 122 to copy the data from the soon-to-be-shut-down memory bank 40 (e.g., bank 2) into the newly remapped memory banks 0 and 1] [“The memory controller 36 may employ a copy function 122 to copy the data from the soon-to-be-shut-down memory bank 40 (e.g., bank 2) into the newly remapped memory banks 0 and 1. In copying the memory data, the memory controller 36 may simply write over the data in the remapped addresses of the banks 0 and 1. By way of example, the memory controller 36 may read data from the DIMM addresses of the soon-to-be-shut-down memory bank 40 that correspond to the remaining active physical addresses. The memory controller 36 may then write the data to either the alternative DIMM address or both the alternative DIMM address and the original DIMM address. It should be noted that the copy function 122 may efficiently transfer the data from bank 2 to banks 0 and 1 without other intermediate copying steps, such as copying from any of the active banks 0 or 1. Finally, it should be noted that the memory remapping process that may take place as shown in the memory remapping diagram 120 may not involve any action on the part of a translation look aside buffer (TLB) of the MMU 39 of the processor(s) 12, but rather may take place dynamically with only the memory controller 36 performing remapping and copying in a rapid, efficient manner.”] [para 0086]. 
Fields teaches determining the respective power consumption of each of the plurality of banks based on an application to be executed using data read from or written to the memory device [“The method for dynamically selecting accessible banks of memory according to claim 1, wherein said step of monitoring power application further comprises the steps of: monitoring power application to said plurality of banks of memory of a banked cache memory for a maximum number of selectable bank accesses per cycle for read requests; and monitoring power application to said plurality of banks of memory of a banked cache memory for a maximum number of selectable bank accesses per cycle for write requests.”] [claim 5].

As per claim 4, Hendry in view of Fields discloses the method of claim 1, Hendry discloses wherein distributing memory operations comprises remapping addresses of the plurality of banks based on a memory operation load for the plurality of banks before an application to be executed using data read from or written to the memory device is executed [“In such an embodiment, when power conservation is desired, alternatively or in addition to simply reducing the clock frequency of the memory banks and/or memory buses, one or more of the memory banks and/or buses may be powered down (e.g., turned off, placed in a self-refresh mode, placed in a lower power consumption mode, etc.). The memory controller may remap, on-the-fly, the remaining physical addresses to DIMM addresses on the first two memory banks via a mathematical memory mapping function. Before shutting down the third memory bank, the memory controller may copy data associated with the remapped physical addresses directly from the third memory bank to the first two memory banks To that end, in some embodiments, no data may be copied from the first memory bank to the second memory bank, or from the second memory bank to the first memory bank, during the remapping process. After the data from the third memory bank has been copied to the first two memory banks, the memory controller may cause the third memory bank and/or memory bus to be shut down. It should be understood that the present techniques may also be applied to any number of memory banks and/or portions of the total memory.”] [para. 0034].
Fields teaches a respective relative memory operation load for each of the plurality of banks [“The method for dynamically selecting accessible banks of memory according to claim 1, wherein said step of monitoring power application further comprises the steps of: monitoring power application to said plurality of banks of memory of a banked cache memory for a maximum number of selectable bank accesses per cycle for read requests; and monitoring power application to said plurality of banks of memory of a banked cache memory for a maximum number of selectable bank accesses per cycle for write requests.”] [claim 5].


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hendry et al. [hereafter as Hendry], US Pub. No. 2011/0252180 A1 in view of Fields, Jr. et al. [hereafter as Fields], US Patent No. 6,539,487 B1 as applied to claim 1 above, and further in view of Park et al. [hereafter as Park], US Pub. No. 2014/0195837 A1.

As per claim 3, Hendry in view of Fields discloses the method of claim 1, Hendry discloses further comprising determining, a respective relative memory operation load for each of the plurality of banks [when power conservation is desired, alternatively or in addition to simply reducing the clock frequency of the memory banks and/or memory buses, one or more of the memory banks and/or buses may be powered down (e.g., turned off, placed in a self-refresh mode, placed in a lower power consumption mode, etc.).] [“In such an embodiment, when power conservation is desired, alternatively or in addition to simply reducing the clock frequency of the memory banks and/or memory buses, one or more of the memory banks and/or buses may be powered down (e.g., turned off, placed in a self-refresh mode, placed in a lower power consumption mode, etc.). The memory controller may remap, on-the-fly, the remaining physical addresses to DIMM addresses on the first two memory banks via a mathematical memory mapping function. Before shutting down the third memory bank, the memory controller may copy data associated with the remapped physical addresses directly from the third memory bank to the first two memory banks To that end, in some embodiments, no data may be copied from the first memory bank to the second memory bank, or from the second memory bank to the first memory bank, during the remapping process. After the data from the third memory bank has been copied to the first two memory banks, the memory controller may cause the third memory bank and/or memory bus to be shut down. It should be understood that the present techniques may also be applied to any number of memory banks and/or portions of the total memory.”] [para. 0034]. 
However, Hendry and Fields do not explicitly disclose determining, at initialization of the memory device, a respective load for each of the plurality of banks.
Park teaches determining, at initialization of the memory device, a respective load for each of the plurality of banks [selecting memory banks with the lowest low-power state current/power consumption. Similar to the method in FIG. 4, this method ascertains and selects the memory devices with the lowest low-power state current/power consumption … This low-power state current/power consumption for each volatile memory device may be ascertained beforehand (e.g., at a … power-up stage)] [“FIG. 6 illustrates a method implemented by a processing circuit to perform dynamic memory management (DMM) by selecting memory banks with the lowest low-power state current/power consumption. Similar to the method in FIG. 4, this method ascertains and selects the memory devices with the lowest low-power state current/power consumption. A low-power state current/power consumption is obtained/ascertained for a plurality of volatile memory devices 602. Additionally, the low-power state current/power consumption for each memory bank within each of the memory devices is also obtained/ascertained 604. This low-power state current/power consumption for each volatile memory device may be ascertained beforehand (e.g., at a manufacturing, testing, or power-up stage). In some implementations, a power management circuit within the processing circuit may perform the steps of obtaining/ascertaining the current and/or power consumption information for the memory devices. Additionally, such low-power state current/power consumption information may have been previously stored in a non-volatile storage device coupled to the processing circuit.”] [para. 0040].
Hendry, Fields, and Park are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry and Fields with Park in order to modify Hendry and Fields for “determining, at initialization of the memory device, a respective load for each of the plurality of banks” as taught by Park.  One of ordinary skill in the art would be motivated to combine Hendry and Fields with Park before the effective filing date of the claimed invention to improve a system by providing for the ability “to perform dynamic memory management (DMM) by selecting memory banks with the lowest low-power state current/power consumption.” [Fields, para. 0040].


Claims 11, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry et al. [hereafter as Hendry], US Pub. No. 2011/0252180 A1 in view of Fields, Jr. et al. [hereafter as Fields], US Patent No. 6,539,487 B1 and further in view of Park et al. [hereafter as Park], US Pub. No. 2014/0195837 A1 and further in view of Sity et al. [hereafter as Sity], US Pub. No. 2020/0243154 A1.

As per Claim 11, is rejected with like reasoning as claims 1, 3, and 4 above, except for the following remaining claim limitations: 
a memory die, comprising: 
an interface; and 
a plurality of banks of memory, each coupled to the interface; and 
control circuitry coupled to the memory die, wherein the control circuitry is configured: 
a logical to physical addressing.
Hendry discloses a logical to physical addressing [“In other embodiments, the processor(s) 12 may automatically detect when the memory usage has fallen to encompass fewer memory banks 40A, 40B, and 40C than currently in use. For example, the MMU 39 may periodically or continuously provide to the processor(s) 12 an indication of the total number of logical addresses that are currently in use and/or mapped to physical addresses. Thereafter, the processor(s) 12 may send a control signal to the memory controller 36 to initiate the shut-down process.”] [para. 0071].
However, Hendry, Fields, and Park do not explicitly disclose a memory die, comprising: 
an interface; and 
a plurality of banks of memory, each coupled to the interface; and 
control circuitry coupled to the memory die, wherein the control circuitry is configured.
Sity teaches a memory die [“In some cases, at least one controller associated with the group of dies may be configured to control the operation of the group of dies as a single memory chip (e.g., a multiple memory unit memory chip). The controller may include one or more circuits that manage the flow of data going to and from the memory chip. A memory controller can be a part of the memory chip, or it can be a part of a separate chip not directly related to the memory chip. In an example embodiment, the controller may be configured to facilitate read and write requests or other commands associated with the distributed processors of the memory chip, and may be configured to control any other suitable aspects of the memory chip (e.g., refreshing the memory chip, interacting with the distributed processors, etc.). In some cases, the controller may be part of die 3503, and in other cases the controller may be laid out adjacent to die 3503.”] [para. 0497], comprising: 
an interface [“Some embodiments may include a method for testing memory banks of an integrated circuit. The method may include receiving a request to test memory banks of an integrated circuit, the integrated circuit comprising a substrate, a memory array that is disposed on the substrate and comprises the memory banks, a processing array disposed on the substrate, and an interface disposed on the substrate; wherein the processing array comprises a plurality of testing units; testing, by the plurality of testing units and in response to the request, the multiple memory banks to provide test results; and outputting, by the interface and outside the integrated circuit, information indicative of the test results.”] [para. 0029]; and 
a plurality of banks of memory, each coupled to the interface [“The integrated circuit is illustrated as including memory banks 5212, a chip interface 5211 (such as I/O controller 5214 and bus 5213 shared by the memory banks), and logic unit (hereinafter “logic”) 5215. FIG. 66 illustrates a fuse interface 5216 and a bus 5217 coupled to the fuse interface and the different memory banks.”] [para. 0741] [“Some embodiments may include a method for testing memory banks of an integrated circuit. The method may include receiving a request to test memory banks of an integrated circuit, the integrated circuit comprising a substrate, a memory array that is disposed on the substrate and comprises the memory banks, a processing array disposed on the substrate, and an interface disposed on the substrate; wherein the processing array comprises a plurality of testing units; testing, by the plurality of testing units and in response to the request, the multiple memory banks to provide test results; and outputting, by the interface and outside the integrated circuit, information indicative of the test results.”] [para. 0029]; and 
control circuitry coupled to the memory die, wherein the control circuitry is configured [“In some cases, at least one controller associated with the group of dies may be configured to control the operation of the group of dies as a single memory chip (e.g., a multiple memory unit memory chip). The controller may include one or more circuits that manage the flow of data going to and from the memory chip. A memory controller can be a part of the memory chip, or it can be a part of a separate chip not directly related to the memory chip. In an example embodiment, the controller may be configured to facilitate read and write requests or other commands associated with the distributed processors of the memory chip, and may be configured to control any other suitable aspects of the memory chip (e.g., refreshing the memory chip, interacting with the distributed processors, etc.). In some cases, the controller may be part of die 3503, and in other cases the controller may be laid out adjacent to die 3503.”] [para. 0497].
Hendry, Fields, Park, and Sity are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hendry, Fields, and Park with Sity in order to modify Hendry, Fields, and Park for “a memory die, comprising: 
an interface; and 
a plurality of banks of memory, each coupled to the interface; and 
control circuitry coupled to the memory die, wherein the control circuitry is configured” as taught by Sity.  One of ordinary skill in the art would be motivated to combine Hendry, Fields, and Park with Sity before the effective filing date of the claimed invention to improve a system by providing for the ability where “A memory chip may include: a plurality of memory banks; a data storage configured to store access information indicative of access operations for one or more segments of the plurality of memory banks; and a refresh controller configured to perform a refresh operation of the one or more segments based, at least in part, on the stored access information.” [Sity, Abstract].

Claim 16, is rejected with like reasoning as claim 11 above, except for the following remaining claim limitations: 
operate the memory die with default logical to physical address translation during an initial period; 
count memory operations for each of the plurality of banks during the initial period; and 
remap a default logical address of at least one of the plurality of banks to a physical address of a different one of the plurality of banks based on the count after the initial period.
Sity teaches operate the memory die with default logical to physical address translation during an initial period [“Additionally, the coupling circuit may include one or more logic circuits designed to control circuitry associated with dies 3503 and/or to direct information to/from dies 3503. In some cases, the coupling circuit may include a memory access management logic. Such logic may translate logical memory addresses into physical addresses associated with dies 3503.”] [para. 0490].
Hendry discloses default logical to physical address translation during an initial period [controller may remap, on-the-fly, the remaining physical addresses] [“In such an embodiment, when power conservation is desired, alternatively or in addition to simply reducing the clock frequency of the memory banks and/or memory buses, one or more of the memory banks and/or buses may be powered down (e.g., turned off, placed in a self-refresh mode, placed in a lower power consumption mode, etc.). The memory controller may remap, on-the-fly, the remaining physical addresses to DIMM addresses on the first two memory banks via a mathematical memory mapping function. Before shutting down the third memory bank, the memory controller may copy data associated with the remapped physical addresses directly from the third memory bank to the first two memory banks To that end, in some embodiments, no data may be copied from the first memory bank to the second memory bank, or from the second memory bank to the first memory bank, during the remapping process. After the data from the third memory bank has been copied to the first two memory banks, the memory controller may cause the third memory bank and/or memory bus to be shut down. It should be understood that the present techniques may also be applied to any number of memory banks and/or portions of the total memory.”] [para. 0034].
count memory operations [threshold may include … a quantitative component, which may represent the extent to which the memory usage is deemed in excess] for each of the plurality of banks during the initial period [original mapping of physical addresses to certain hardware memory storage locations, or DIMM addresses, on the three memory banks 40A, 40B, and 40C] [“The threshold may include a time component, which may represent a length of time that the memory usage has been excessive, and/or may include a quantitative component, which may represent the extent to which the memory usage is deemed in excess. In some embodiments, the threshold may represent an amount of total excess memory usage and/or an amount of time that the amount of in-use memory has remained below a certain number of portions of the memory 14 (e.g., usage of less than 2 memory banks 40, as shown in FIG. 6). If the threshold has not been reached in decision block 86, the electronic device 10 may reduce some power consumption by reducing the clock speed and/or operating voltage of the memory banks 40A, 40B, and/or 40C and/or their associated memory buses 42, 44, and/or 46 in block 88 to place them into a reduced power consumption mode. If the threshold has been reached in decision block 86, the electronic device 10 may reduce additional power consumption by deactivating one of the memory banks 40A, 40B, and/or 40C and/or their associated memory buses 42, 44, and/or 46 in block 90. A more detailed description of how such deactivation may take place is described below.”] [para. 0069] [“Turning to FIG. 11, a memory mapping diagram 120 illustrates a manner of dynamically remapping from the three-bank mapping scheme to a two-bank mapping scheme on the fly, as employed during block 116 of FIG. 10. A column labeled "Physical Address" lists physical addresses. Physical addresses no longer in use (e.g., 16-23), which may be referred to as "inactive physical addresses," are illustrated with dashed formatting. A column labeled "Bank" lists the memory banks 40A, 40B, and 40C (bank 0, bank 1, and bank 2), which, for explanatory purposes only, are shown to hold eight DIMM addresses. In practice, it should be understood that the size of the memory banks 40 and their memory addresses may be much larger, and may represent any size chunk of memory that may be manipulated by the memory controller 36 (e.g., a cache line or page). The memory bank 40 that is to be shut down (e.g., bank 2) is illustrated with dashed formatting. A column labeled "DIMM Address (3 Banks)" illustrates the original mapping of physical addresses to certain hardware memory storage locations, or DIMM addresses, on the three memory banks 40A, 40B, and 40C. A column labeled "DIMM Address (2 Banks)" illustrates a remapping of the active physical addresses to certain hardware memory storage locations, or DIMM addresses, when the number of active memory banks 40 is reduced from three to two.”] [para. 0081]; and 
remap a default logical address of at least one of the plurality of banks to a physical address of a different one of the plurality of banks based on the count after the initial period [controller may remap, on-the-fly, the remaining physical addresses] [“In such an embodiment, when power conservation is desired, alternatively or in addition to simply reducing the clock frequency of the memory banks and/or memory buses, one or more of the memory banks and/or buses may be powered down (e.g., turned off, placed in a self-refresh mode, placed in a lower power consumption mode, etc.). The memory controller may remap, on-the-fly, the remaining physical addresses to DIMM addresses on the first two memory banks via a mathematical memory mapping function. Before shutting down the third memory bank, the memory controller may copy data associated with the remapped physical addresses directly from the third memory bank to the first two memory banks To that end, in some embodiments, no data may be copied from the first memory bank to the second memory bank, or from the second memory bank to the first memory bank, during the remapping process. After the data from the third memory bank has been copied to the first two memory banks, the memory controller may cause the third memory bank and/or memory bus to be shut down. It should be understood that the present techniques may also be applied to any number of memory banks and/or portions of the total memory.”] [para. 0034] [The memory controller 36 may employ a copy function 122 to copy the data from the soon-to-be-shut-down memory bank 40 (e.g., bank 2) into the newly remapped memory banks 0 and 1. In copying the memory data, the memory controller 36 may simply write over the data in the remapped addresses of the banks 0 and 1. By way of example, the memory controller 36 may read data from the DIMM addresses of the soon-to-be-shut-down memory bank 40 that correspond to the remaining active physical addresses. The memory controller 36 may then write the data to either the alternative DIMM address or both the alternative DIMM address and the original DIMM address. It should be noted that the copy function 122 may efficiently transfer the data from bank 2 to banks 0 and 1 without other intermediate copying steps, such as copying from any of the active banks 0 or 1. Finally, it should be noted that the memory remapping process that may take place as shown in the memory remapping diagram 120 may not involve any action on the part of a translation look aside buffer (TLB) of the MMU 39 of the processor(s) 12, but rather may take place dynamically with only the memory controller 36 performing remapping and copying in a rapid, efficient manner.”] [para. 0086].
Fields teaches count memory operations for each of the plurality of banks during the initial period [“A method and system for dynamically selecting accessible banks of memory per cycle within a banked cache memory. In accordance with the method and system of the present invention, the application of power to each bank of memory of a banked cache memory is monitored in order to determine a maximum number of selectable bank accesses per cycle such that power application to each of the banks of memory is not degraded.”] [Abstract]; and 
Park teaches memory operations for each of the plurality of banks during the initial period [selecting memory banks with the lowest low-power state current/power consumption. Similar to the method in FIG. 4, this method ascertains and selects the memory devices with the lowest low-power state current/power consumption … This low-power state current/power consumption for each volatile memory device may be ascertained beforehand (e.g., at a … power-up stage)] [“FIG. 6 illustrates a method implemented by a processing circuit to perform dynamic memory management (DMM) by selecting memory banks with the lowest low-power state current/power consumption. Similar to the method in FIG. 4, this method ascertains and selects the memory devices with the lowest low-power state current/power consumption. A low-power state current/power consumption is obtained/ascertained for a plurality of volatile memory devices 602. Additionally, the low-power state current/power consumption for each memory bank within each of the memory devices is also obtained/ascertained 604. This low-power state current/power consumption for each volatile memory device may be ascertained beforehand (e.g., at a manufacturing, testing, or power-up stage). In some implementations, a power management circuit within the processing circuit may perform the steps of obtaining/ascertaining the current and/or power consumption information for the memory devices. Additionally, such low-power state current/power consumption information may have been previously stored in a non-volatile storage device coupled to the processing circuit.”] [para. 0040].

As per claim 18, Hendry in view of Fields and further in view of Park and further in view of Sity discloses the apparatus of claim 16, Sity teaches further comprising a respective fuse or anti-fuse associated with each of the plurality of banks [“For example, FIG. 35D shows memory dies 3506A and 3506B combined to form memory chip 3517 that includes memory banks 3511A-3511H, processor subunits 3515A-3515H, IO controllers 3521A, and 3521B and fuses 3554A and 3554B.”] [para. 0500]; and 
wherein the control circuitry is configured to activate the respective fuse or anti-fuse in response to the count associated with the corresponding bank reaching a threshold. [“Additionally, fuses herein are also referred to as disabling elements. In an example embodiment, fuse 3554B may be used to deactivate IO controller 3521B, and IO controller 3521A may be used to control data flow to all memory banks 3511A-3511H by communicating data to processor subunits 3515A-3515H.”] [para. 0500].
Hendry discloses activate in response to the count associated with the corresponding bank reaching a threshold [threshold may include … a quantitative component, which may represent the extent to which the memory usage is deemed in excess] [“The threshold may include a time component, which may represent a length of time that the memory usage has been excessive, and/or may include a quantitative component, which may represent the extent to which the memory usage is deemed in excess. In some embodiments, the threshold may represent an amount of total excess memory usage and/or an amount of time that the amount of in-use memory has remained below a certain number of portions of the memory 14 (e.g., usage of less than 2 memory banks 40, as shown in FIG. 6). If the threshold has not been reached in decision block 86, the electronic device 10 may reduce some power consumption by reducing the clock speed and/or operating voltage of the memory banks 40A, 40B, and/or 40C and/or their associated memory buses 42, 44, and/or 46 in block 88 to place them into a reduced power consumption mode. If the threshold has been reached in decision block 86, the electronic device 10 may reduce additional power consumption by deactivating one of the memory banks 40A, 40B, and/or 40C and/or their associated memory buses 42, 44, and/or 46 in block 90. A more detailed description of how such deactivation may take place is described below.”] [para. 0069] [“Turning to FIG. 11, a memory mapping diagram 120 illustrates a manner of dynamically remapping from the three-bank mapping scheme to a two-bank mapping scheme on the fly, as employed during block 116 of FIG. 10. A column labeled "Physical Address" lists physical addresses. Physical addresses no longer in use (e.g., 16-23), which may be referred to as "inactive physical addresses," are illustrated with dashed formatting. A column labeled "Bank" lists the memory banks 40A, 40B, and 40C (bank 0, bank 1, and bank 2), which, for explanatory purposes only, are shown to hold eight DIMM addresses. In practice, it should be understood that the size of the memory banks 40 and their memory addresses may be much larger, and may represent any size chunk of memory that may be manipulated by the memory controller 36 (e.g., a cache line or page). The memory bank 40 that is to be shut down (e.g., bank 2) is illustrated with dashed formatting. A column labeled "DIMM Address (3 Banks)" illustrates the original mapping of physical addresses to certain hardware memory storage locations, or DIMM addresses, on the three memory banks 40A, 40B, and 40C. A column labeled "DIMM Address (2 Banks)" illustrates a remapping of the active physical addresses to certain hardware memory storage locations, or DIMM addresses, when the number of active memory banks 40 is reduced from three to two.”] [para. 0081].

As per claim 20, Hendry in view of Fields and further in view of Park and further in view of Sity discloses the apparatus of claim 16, Hendry discloses wherein the initial period comprises one of a predefined length of time, a predefined overall count for all of the banks, or a predefined threshold count for any of the plurality of banks [threshold may include … a quantitative component, which may represent the extent to which the memory usage is deemed in excess] [original mapping of physical addresses to certain hardware memory storage locations, or DIMM addresses, on the three memory banks 40A, 40B, and 40C] [“The threshold may include a time component, which may represent a length of time that the memory usage has been excessive, and/or may include a quantitative component, which may represent the extent to which the memory usage is deemed in excess. In some embodiments, the threshold may represent an amount of total excess memory usage and/or an amount of time that the amount of in-use memory has remained below a certain number of portions of the memory 14 (e.g., usage of less than 2 memory banks 40, as shown in FIG. 6). If the threshold has not been reached in decision block 86, the electronic device 10 may reduce some power consumption by reducing the clock speed and/or operating voltage of the memory banks 40A, 40B, and/or 40C and/or their associated memory buses 42, 44, and/or 46 in block 88 to place them into a reduced power consumption mode. If the threshold has been reached in decision block 86, the electronic device 10 may reduce additional power consumption by deactivating one of the memory banks 40A, 40B, and/or 40C and/or their associated memory buses 42, 44, and/or 46 in block 90. A more detailed description of how such deactivation may take place is described below.”] [para. 0069] [“Turning to FIG. 11, a memory mapping diagram 120 illustrates a manner of dynamically remapping from the three-bank mapping scheme to a two-bank mapping scheme on the fly, as employed during block 116 of FIG. 10. A column labeled "Physical Address" lists physical addresses. Physical addresses no longer in use (e.g., 16-23), which may be referred to as "inactive physical addresses," are illustrated with dashed formatting. A column labeled "Bank" lists the memory banks 40A, 40B, and 40C (bank 0, bank 1, and bank 2), which, for explanatory purposes only, are shown to hold eight DIMM addresses. In practice, it should be understood that the size of the memory banks 40 and their memory addresses may be much larger, and may represent any size chunk of memory that may be manipulated by the memory controller 36 (e.g., a cache line or page). The memory bank 40 that is to be shut down (e.g., bank 2) is illustrated with dashed formatting. A column labeled "DIMM Address (3 Banks)" illustrates the original mapping of physical addresses to certain hardware memory storage locations, or DIMM addresses, on the three memory banks 40A, 40B, and 40C. A column labeled "DIMM Address (2 Banks)" illustrates a remapping of the active physical addresses to certain hardware memory storage locations, or DIMM addresses, when the number of active memory banks 40 is reduced from three to two.”] [para. 0081].

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 20 have received a first action on the merits and are subject of a first action non-final.  Claims 5, 6, 11 – 15, 17, and 18 are rejected under a 112 rejection.  Claims 1 – 20 are rejected under a 103 rejection.  Examiner was not able to provide prior art to read on claim 5 – 10, 12 – 15, 17, and 19. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135     

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135